DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 17-22), Species B (Fig. 3B), Sub-Species II (Fig. 7) in the reply filed on 9/27/2022 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating unit in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the periphery”, "the boiler", “the heating unit” in lines 3-4, 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the measured data” but it is unclear what data is being referred to. Claim 17 is interpreted such that “the measured data” refers to a measured electrical resistance and/or conductivity. 
Claim 17 recites “predetermined desired [value]” but is unclear what a predetermined desired [value] would refer to. Claim 17 is interpreted such that the measured data is compared with a threshold and/or reference value. 
Claim 17 recites “controlling… in particular [the heating unit of the absorption cooling device]” but it is unclear if said recitation is necessarily required in the method of claim 17. Claim 17 is intpereetd broadly such that the method step of “controlling” comprises any controlling of the absorption cooling device and not necessarily a heating unit of the absorption cooling device. 
Claims 18-22 are similarly rejected in view of their dependence from claim 17. 
Claim 19 recites the limitation "the inner of the boiler insulation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “and/or other similar of these characteristics” but it is unclear what the metes and bounds of such a recitation would be. Accordingly, said recitation is given no patentable weight. 
Claim 22 recites “in particular the heating unit”, but it is unclear if said requirement narrows the claim to require the heating unit. Claim 22 is interpreted broadly such that claim 22 does not require the heating unit to be shut down. 
Claim 22 recites “non-negligible leakage” but there is no definition of what a non-negligible leakage might be. Claim 22 further recites a “secure continuation” but it is unclear what a secure continuation is defined as. Claim 22 is therefore interpreted broadly such that the absorption cooling device is shut down when a result of the conducted comparison indicates a leakage from the absorption cooling device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keifer (Investigating Absorption Refrigerator Fires) in view of Baxter (US 7373080) and Furr (US 5334973). 
Regarding claim 17, 
Referring to Fig. 1, Keifer teaches a method for operating an absorption cooling device (not labeled, see Fig. 1), wherein the absorption cooling device comprises a boiler (see page 40, Operation section), wherein the boiler comprises insulation at a periphery of the boiler (see page 41, Failure Mode section, par. 2), and wherein the boiler is heated via an electric heating element (see page 40, Operation section). 
Keifer teaches that the boiler region of the absorption cooling device is a region particularly prone to harmful cracks (e.g. leaks, see page 40, par. 1, see also page 41, Failure Mode section, par. 1, see also page 43, Summary section), but the insulation prevents visual inspections of the boiler region (see page 41, Failure Mode section, par. 2). 
Keifer does not teach the steps of: measuring an electrical resistance and/ or conductivity in the periphery of the boiler of the absorption cooling device; comparing the measured data with at least one predetermined desired, threshold and/ or reference value; and controlling the absorption cooling device, in particular the heating unit of the absorption cooling device depending on the received result of the conducted comparison.
Baxter, directed to the detection of leaks from a vessel used to heat water via a heating element, teaches a method of using leakage sensors 65, 70 located in an insulation of the heating vessel (see, col 3, lines 1-4, claim 7) comprising the method steps of measuring a leakage in the periphery of the vessel (e.g. at an insulation, see col 1, lines 44-54; col 3, lines 1-4); comparing a measured data with at least one predetermined desired, threshold and/ or reference value (see col 1, lines 44-54, claims 1, 3); and controlling the water heater device (see col 1, lines 44-54; col 5, lines 22-24, claim 9), in particular the heating unit of the vessel (see col 1, lines 44-54; col 5, lines 22-24, claim 9) depending on the received result of the conducted comparison (see col 1, lines 44-54; col 5, lines 22-24, claim 9).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Keifer by Baxter with the motivation of monitoring the device for leaks and avoiding further leaks from the boiler of Keifer (e.g. through the operation of the boiler). 
Keifer as modified above does not teach that leakage sensors 65, 70 necessarily measure an electrical resistance and/or conductivity. For example, Baxter teaches only that sensors 65, 70 measure leaks but not how the sensors measure leaks. However, it is well known in the art of leakage detection to measure an electrical resistance and/or conductivity in order to detect leaks. 
 For example, Furr, directed to the detection of leaks from a vessel used to heat water via a heating element, teaches a sensor that measures an electrical resistance and/or conductivity in order to detect leaks (see col 2, lines 46-54; col 16, lines 5-11), wherein said sensor may be used with fiberglass insulation (see col 16, lines 10-11). Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Keifer as modified above in view of the teachings of Furr with the motivation of utilizing a well known and reliable method of detecting leaks. 
Regarding claim 18,
Keifer as modified above teaches wherein measuring the electrical resistance and/ or conductivity in the periphery of the boiler is performed continuously, periodically and/ or selectively (e.g. wherein the measuring must be done in at least one of continuously, periodically and/ or selectively).
Regarding claim 19,
Kiefer as modified above teaches wherein the measured periphery of the boiler is in the inner of the boiler insulation of the absorption cooling device.
Regarding claims 20-21,
Keifer as modified above teaches wherein besides the electrical resistance and/ or the conductivity, also other properties and/ or parameters of the absorption cooling device are measured and considered in the conducted comparison, wherein at least one of the other properties and/ or parameters of the absorption cooling device is a flow rate, velocity and/ or current and/ or other similar of these characteristics indicating properties and/ or parameters of the absorption cooling device (e.g. wherein an abnormal current in the heating elements is measured and considered, see Baxter col 5, lines 24-31).
Regarding claim 22,
Keifer as modified above teaches wherein the absorption cooling device, and in particular the heating unit of the absorption cooling device is shut down, when a result of the conducted comparison indicates a non-negligible leakage for the absorption cooling device and/ or a secure continuation of the operation of the absorption cooling device cannot be guaranteed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keifer (part two) teaches that one would expect failures (leaks) in areas of the highest temperature and areas where temperature fluctuates; the hottest region of an adsorption cooling device is in the boiler region (see page 22, Thermal Cycle Flow).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763